Citation Nr: 1131616	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, rated 10 percent disabling prior to March 18, 2011, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to May 1946.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Newark, New Jersey.  It was previously remanded by the Board in June 2010 and in May 2011.   It has now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service connected bilateral hearing loss is not shown to be manifested by worse than a level IV impairment of auditory acuity in the right ear and level V impairment of acuity in the left ear for the period prior to March 18, 2011.

2.  The service connected bilateral hearing loss is not shown to be manifested by worse than a level V impairment of auditory acuity in the right ear and level V impairment of acuity in the left ear for the period beginning on March 18, 2011.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent for the Veteran's service connected bilateral hearing loss for the period prior to March 18, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010). 

2.  The criteria for the assignment of an evaluation in excess of 20 percent for the Veteran's service connected bilateral hearing loss for the period beginning March 18, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in January 2009 that explained the parameters of VA's duty to assist him with the development of evidence in support of his claim.  It also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claim for a higher rating for his bilateral hearing loss is a downstream issue from his claim for entitlement to service connection for that disability. In September 2009 he RO granted service connection for bilateral hearing loss and assigned a 10 percent rating for that disability.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating.  In a subsequent decision in  June 2011 the Veteran's rating for his bilateral hearing loss was increased to 20 percent effective March 18, 2011.

In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003 (Dec. 2003). In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC that addressed the appropriate rating for his bilateral hearing loss in January 2010.  The Veteran was also sent supplemental statements of the case (SSOCs) in March 2011 and July 2011 that addressed this issue.

In addition to its duties to provide certain notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and the written contentions of the Veteran.  The Veteran was also afforded a VA examination in connection with his claim which adequately documented his hearing loss and the functional effects thereof.

The Board notes that the private treatment records of record contain speech discrimination scores but do not indicate whether the Maryland CNC test was used to obtain these scores.  Pursuant to Savage v. Shinseki, 24 Vet. App. 259 (2011) VA must, in some circumstances, seek to obtain clarification from the claimant's private audiologist concerning what speech recognition test was administered.  However, in this case all of the audiological tests that were performed by the Veteran's private audiologist significantly predated his claim dated in January 2009; the most recent of these tests dates from November 2005.  In these circumstances, remanding the case to determine whether the Maryland CNC was used would only serve to further delay this claim, without providing any benefit to the Veteran.  
For the reasons set forth above, the Board finds that the requirements of the VCAA were satisfied in this case.

Prior Remand

This case was previously remanded by the Board, most recently in May 2011.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  The May 2011 remand instructed that complete findings from an audiological test that was administered to the Veteran in March 2011 be associated with the claims file, and that the claim thereafter be readjudicated.  The claims file reflects that the results of audiological testing dated March 18, 2011 have been associated therewith.  The Veteran's claim was thereafter readjudicated in a July 2011 SSOC.  Thus, there was substantial compliance with the Board's May 2011 remand instructions.

Initial Rating

The Veteran contends that the severity of his hearing loss is not adequately encompassed by the 10 percent rating that is assigned for the period prior to March 18, 2011 or the 20 percent rating that is assigned thereafter.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral hearing loss range from non-compensable to 100 percent.  This is based on impairment of hearing acuity as measured by the results of pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz and the Maryland CNC controlled speech discrimination test.  

To determine the degree of disability from service-connected hearing loss, the rating schedule sets forth eleven auditory acuity levels ranging from Level I for essentially normal hearing to Level XI for profound deafness.  These are set forth in Table VI.  38 C.F.R. § 4.85.

If the examiner certifies that the use of speech discrimination testing is inappropriate due to language difficulties, inconsistent speech discrimination scores, or an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86, a level ranging from Level I to Level XI is assigned utilizing pure tone threshold testing alone pursuant to Table VIA.  38 C.F.R. § 4.85.  

In a written statement that was received by VA in February 2009, the Veteran contended that he had hearing problems since his service, and often had to ask family and friends to repeat what they said.  After a private audiological evaluation, the Veteran got hearing aids.  He could not believe how much better he could hear with the use of the hearing aids.

The claims file indicates that the Veteran had his hearing evaluated by a private audiologist numerous times between 1988 and 2005.  He also received physical examinations of his ears and nose. The most recent of those audiological evaluations took place in November 2005.  At that time, the average pure tone threshold in decibels for the frequencies of 1000, 2000, 3000, and 4000 Hertz was 66 for the right ear and 61 in the left ear.  While speech recognition scores were reported, it was unclear whether the Maryland CNC was used to obtain these scores.  However, with the exception of the Veteran's pure tone threshold in the right ear at 4000 Hertz, the results of the audiological test were generally consistent with what was found upon VA examination in April 2009.  In any event, as previously noted this test, which was performed in November 2005, significantly predated the time period at issue in this claim.  That is, these records are before the appeal period.  Other treatment records reflect that the Veteran had ear problems that were thought to be related to an autoimmune disorder and that he was prescribed hearing aids.

The Veteran's hearing was first examined by VA in April 2009.  The examiner noted that the Veteran was fitted with privately purchased hearing aids.  His chief complaint was difficulty hearing in both ears.  He reported experiencing difficulty in most listening situations. 

At that time, pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
50
55
60
70
LEFT
55
55
65
65

The average pure tone threshold in decibels was 60 for the right ear and 59 for the left ear.  The Veteran's speech recognition ability was 76 in the right ear and 68 in the left ear.  The diagnosis was mild to severe sensorineural hearing loss.  This yields a Level IV impairment of auditory acuity in the right ear and a Level V impairment of auditory acuity in the left ear.  It is noted that the Veteran has an exceptional pattern of hearing impairment as that term is defined by 38 C.F.R. §4.86 in the left ear.  However, use of the score derived from the pure tone threshold average and speech discrimination chart yields a higher level of auditory impairment than does use of the chart based only on pure tone threshold averages. This yields a 10 percent rating. 

VA treatment records reflect that the Veteran was seen for his diminished hearing and was provided with new hearing aids.

On his notice of disagreement dated in October 2009 and on his VA Form 9 dated in February 2010 the Veteran contended that he still had problems hearing even with the use of hearing aids.

A letter from the Veteran's private physician dated in March 2010 related that the Veteran's hearing got worse between 1988 and 2005.

The Veteran received a VA audiological evaluation for treatment purposes on March 18, 2011. 

At that time, pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
55
60
65
75
LEFT
65
65
65
65

The average pure tone threshold in decibels was 64 for the right ear and 65 in the left ear.  It is noted that the Veteran has an exceptional pattern of hearing impairment as that term is defined by 38 C.F.R. §4.86 in both ears.  The Veteran's speech recognition was tested twice and the lower score was 92 in the right ear and 72 in the left ear.  Application of the table of numeric designation of hearing impairment based on pure tone average and speech discrimination yields a Level II impairment of auditory acuity in the right ear and a Level V impairment of auditory acuity in the left ear.  Application of the table of numeric designation of hearing impairment based only on pure tone threshold averages yields a level V impairment in both ears.  Use of the scores that are most favorable to the Veteran yields a 20 percent rating.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of reduced hearing are expressly contemplated by the rating schedule.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An initial rating in excess of 10 percent for the period prior to March 18, 2011 and 20 percent thereafter is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


